DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “wherein the mixer body comprises: an essentially plate shaped first mixer body part having a first bulge area defining the reactant-receiving duct and, on both sides of the first bulge area, a plate area, which first mixer body part is to be arranged oriented in a upstream direction in relation to an exhaust gas flow direction, an essentially plate shaped second mixer body part having a second bulge area together with the first bulge area of the first mixer body part defining the reactant-receiving duct, a third bulge area defining the at least one releasing duct and connecting areas adjoining the second bulge area and the third bulge area, the first mixer body part being connected to the second mixer body part at the plate areas of the first mixer body part and the connecting areas of the second mixer body part, which second mixer body part is to be arranged oriented in a downstream direction in relation to the exhaust gas flow direction, wherein the heater is arranged at the second bulge area of the second mixer body part on an outer side of the second mixer body part, which outer side is to be arranged oriented in the downstream direction.” in claims 1, 14, and 21, respectively.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.